Exhibit 10.9.3

Amendment Agreement Number 2

 

     

Barclays Bank PLC

5 The North Colonnade

Canary Wharf, London E14 4BB

Facsimile: +44 (20) 777 36461

Telephone: +44 (20) 777 36810

           

c/o Barclays Capital Inc.

as Agent for Barclays Bank PLC

745 Seventh Ave

New York, NY 10019

Telephone: +1 212 412 4000

Capital One Financial Corporation

1680 Capital One Drive

McLean, VA 22102

Attention: Simon Fairclough

Telephone No.:   703-720-1253 Facsimile No.:   703-720-2165

November 18, 2011

Dear Mr. Fairclough:

Reference is made to the Share Forward Transaction letter agreement dated
July 14, 2011, as amended and supplemented from time to time (including pursuant
to Amendment Agreement Number 1 with respect thereto, dated November 1, 2011) ,
between Barclays Bank PLC, through its agent Barclays Capital Inc., and Capital
One Financial Corporation (the “Agreement”). The purpose of this letter
agreement (this “Amendment Agreement”) is to amend certain terms set forth in
the Agreement as described below. All capitalized terms used, but not defined
herein, shall have the meanings assigned thereto in the Agreement.
Notwithstanding anything in the Agreement to the contrary, Barclays and
Counterparty hereby agree as follows:

 

  1. Settlement Notice Date: Clause (i) of the definition of Settlement Notice
Date shall be deleted in its entirety and replaced with the following:

(i) designated by Counterparty as a Settlement Notice Date by a written notice
(a “Settlement Notice”) delivered to Dealer prior to 11:59 p.m. New York time on
the Scheduled Trading Day immediately preceding such Settlement Notice Date
which shall also contain the applicable Settlement Shares and the election of
Cash Settlement or Net Share Settlement with respect to such Settlement Shares,
if applicable; or

 

  2. Counterparts: This Amendment Agreement may be signed in any number of
counterparts, each of which shall be an original with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

  3. Governing Law: This Amendment Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

Except as expressly modified herein, the Agreement shall remain in full force
and effect.



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms and conditions
of our agreement by executing this Amendment Agreement Number 2.

 

Very truly yours,

BARCLAYS CAPITAL INC.,

acting solely as Agent in connection with this
Transaction

By:  

/s/ Paul Robinson

  Name: Paul Robinson   Title: Managing Director Accepted and confirmed as of
the Trade Date: CAPITAL ONE FINANCIAL CORPORATION By:  

/s/ Stephen Linehan

  Name: Stephen Linehan   Title: EVP, Treasurer